Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-6 and 9-14, the prior art fails to teach or suggest a method of wireless communication, comprising a step of dynamically signaling the transmission configuration to each of the plurality of served UEs, wherein at least one of the transmission configurations assigns a first comb value for a first slot of the subframe and a second comb value for a second slot of the subframe that is different than the first comb value, in combination with other limitations, as specified in the independent claims 1, and 9. 
Regarding claims 7-8 and 15-16, the prior art fails to teach or suggest a method of wireless communication, comprising the steps of preparing a retransmission of the DMRS, wherein the retransmission is counted by a current transmit counter; and selecting a transmission comb value for the retransmission, wherein the transmission comb value is selected based on a current number in the current transmit counter, and wherein the transmission comb value is different than an original comb value used in transmission of the DMRS, in combination with other limitations, as specified in the independent claims 7, and 15. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner